Title: To Benjamin Franklin from Jonathan Williams, Sr.: Two Letters, 29 July 1779
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


I.
Hond Sir
Boston July 29the 1779
Capt. Collas hand me a few days ago your favour in which you propose a Schem of business partly for the benifit of your worth Sister & her once unhapy Son who is now no more he died about 13 months ago— On receiving your Letter I wrote aunt & Inclos’d your Letter & Desird her thoughts appon it, I Shall allway be happy to advance any monies that you Desire on any Acct. but Especially for the benifit of my much Esteemd aunt, its a great pity the Acct. that your Brother Left Should be Lost— However this I have found When I have advanced monies for persons who Depended on me for their Support & put them into business it Cost me more than maintainng of them Intirely tho’ I belive aunt would have had Somthing beferehand if all that was a burden to her were Out of the way for as Long as Som people Can find assissdence they will not provid for themselves tho’ they might do it if they would be as Industerous as those that maintain them tho’ I Belive my Aunt Mecom is as Worty a Woman a Live & had She no better Friend then my Self She Should not want what I Could & would Spare—
The Bearer of this is Col. Watson of Plimouth he desires me to mention him to you as a Stranger your Civilities to him as Such Will Oblige— Our famley are All well With Duty & Love I am yr Nephew & Most Hble Servt
Jona Williams
 
Addressed: His Excellency Benjamin Franklin Esqr / at Passy near Paris / France / per favour of mr Watson
Notation: Jona Williams Boston July 29. 1779
 
II.
Hond Sir
Boston July 29. 1779
The Bearer mr Knox Brother to our General Knox Comes to France partly on Business & partly for Improvement as he will be A Stranger your Civilities to him as Such will Oblige Your Dutyfull Nephew & Hble Servt.
Jona Williams
 
Addressed: His Excellency Benjamin Franklin Eqr / at Passy near Paris— / France / per Wm Knox
Notation: Jona Williams Boston July 29. 79
